DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 28, 2022 has been entered. Claims 1, 3-24, 33, and 41 are pending in the application. Applicant’s amendments to the claims have overcome every objection previously set forth in the Non-final Office Action mailed August 26, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9-19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti (US 2008/0146489) in view of Singh (US 2013/0098357).
Regarding claim 1, Pacetti discloses a method for treating a vascular disease (“vascular disease”; Para 0043, line 1) in a subject in need thereof, comprising acutely administering a statin (Para 0031 indicates the therapeutic agent can be corticosteroids or statins) locally to a diseased segment of a blood vessel (“vessel wall 100”, Fig. 5) in the subject (Para 0008, lines 1-13 and Para 0005, lines 4-12 indicate how, “the method comprises providing a device having a regional delivery interface comprising a therapeutic agent, contacting the entire length, or two or more portions of, the delivery interface with a surface of a segment of a vessel that is known or suspected to include a region afflicted with a vascular disease and delivering the therapeutic agent onto or into the surface of the vessel from the portions of the delivery interface in contact with the vessel surface”).
Pacetti is silent regarding wherein the statin comprises cerivastatin, a cerivastatin analog, or a pharmaceutically acceptable salt, prodrug, clathrate, or solvate thereof.
Singh teaches a method for treating vascular disease in a subject in need thereof (Para 0015 indicates how, “it is an object of the invention to provide methods of treating or preventing diseases associated with high ADMA levels, including pulmonary arterial hypertension”), comprising acutely administering (Para 0245, lines 14-17) a statin to a subject (“patient”, Para 0228 indicates, “formulations containing a therapeutically effective amount of cerivastatin, an analog of cerivastatin, or a pharmaceutically acceptable prodrug, salt, solvate, or clathrate thereof are administered to a patient in need thereof to treat or prevent pulmonary arterial hypertension”), wherein the statin comprises cerivastatin, a cerivastatin analog, or a pharmaceutically acceptable salt, prodrug, clathrate, or solvate thereof (Para 0228).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the statin of Pacetti such that the statin comprises cerivastatin, a cerivastatin analog, or a pharmaceutically acceptable salt, prodrug, clathrate, or solvate thereof as taught by Singh in order to have a pharmaceutical formulations that contain one more active agents which simultaneously induce DDAH2 activity of some endothelial cells and reduce CCR2 expression in some endothelial cells (Para 0019, lines 6-12 -Singh).
Regarding claim 9, the modified invention of Pacetti and Singh discloses that the vascular disease (“vascular disease” of Para 0043, line 1 -Pacetti) is selected from the group consisting of atherosclerosis (Para 0043, lines 10-12 -Pacetti), restenosis (Para 0043, lines 10-12 -Pacetti), stent restenosis (Para 0045, lines 15-19 indicating how, “stent placement sites are also susceptible to restenosis due to abnormal tissue growth at the site of implantation. This form of restenosis tends also to occur at 3 to 6 months after stent placement but it is not affected by the use of anti-clotting drugs” -Pacetti), and angioplasty restenosis (Para 0045, lines 1-4 indicating how, “’Restenosis’ refers to the re-narrowing or blockage of an artery at or near where the angioplasty or another surgical procedure was previously performed to remove a stenosis” -Pacetti).
Regarding claim 10, the modified invention of Pacetti and Singh discloses that the vascular disease is stent restenosis (Para 0045, lines 15-19 indicating how, “stent placement sites are also susceptible to restenosis due to abnormal tissue growth at the site of implantation. This form of restenosis tends also to occur at 3 to 6 months after stent placement but it is not affected by the use of anti-clotting drugs” -Pacetti).
Regarding claim 11, the modified invention of Pacetti and Singh discloses that the stent restenosis comprises restenosis associated with a stent implanted in a coronary artery (Para 0043, lines 1-7 indicate how, “’vascular disease’ refers to the coronary arterial system, the carotid arterial system and the peripheral arterial system” and Para 0056, lines 10-13 indicate how, “A stent can be used in, without limitation, neuro, carotid, coronary, pulmonary, aorta, renal, biliary, iliac, femoral and popliteal arteries as well as other peripheral vasculatures” -Pacetti).
Regarding claim 12, the modified invention of Pacetti and Singh discloses the stent restenosis comprises restenosis associated with a stent implanted in a peripheral artery (Para 0043, lines 1-7 indicates how, “’vascular disease’ refers to the coronary arterial system, the carotid arterial system and the peripheral arterial system” and Para 0056, lines 10-13 indicate how, “A stent can be used in, without limitation, neuro, carotid, coronary, pulmonary, aorta, renal, biliary, iliac, femoral and popliteal arteries as well as other peripheral vasculatures” -Pacetti).
Regarding claim 13, the modified invention of Pacetti and Singh discloses wherein the statin (Para 0031 indicates how, “therapeutic agents that are anti-inflammatory agent include, but are not limited to, corticosteroids and statins” -Pacetti) is administered percutaneously to the diseases segment of blood vessel (Para 0063, lines 1-3 indicates how, “delivering a therapeutic agent’ refers to the transfer of the therapeutic agent from the delivery interface onto or into a surface of a vessel being treated” and Para 0072, lines 1-13 indicates how, “therapeutic agents are brought into contact with the luminal surface and held there until they penetrate the surface of the vessel wall” -Pacetti).
Regarding claim 14, the modified invention of Pacetti and Singh discloses wherein the statin (see Para 0031 indicates how, “therapeutic agents that are anti-inflammatory agent include, but are not limited to, corticosteroids and statins” -Pacetti) is administered by a drug coated catheter balloon (See Fig 5; Para 0070, indicates how, “a balloon of this invention may comprise a coating on all or part of its surface, the coating being the delivery interface of this invention. Coated balloons are well-known in the art for the localized delivery of therapeutic agents and any coating construct known or as may in the future become known may be used in the method of this invention” -Pacetti).
Regarding claim 15, the modified invention of Pacetti and Singh discloses wherein the statin (Para 0031 indicates how, “therapeutic agents that are anti-inflammatory agent include, but are not limited to, corticosteroids and statins” -Pacetti) is administered by a drug-eluting catheter balloon (See Fig. 5; Para 0071, lines 1-2 indicate how, “in addition to being coated, a balloon of this invention may be microporous” and Para 0072, lines 1-7 indicate how, “When the balloon is expanded, rather than simply leaking out of the balloon in an uncontrolled manner, the size of the holes results in a slow, controlled "weeping" of fluid from the holes and carried along with the fluid are the therapeutic agents” -Pacetti).
Regarding claim 16, the modified invention of Pacetti and Singh discloses wherein the statin (Para 0031 indicates how, “therapeutic agents that are anti-inflammatory agent include, but are not limited to, corticosteroids and statins” -Pacetti) is administered by an injection feature (“holes” of Para 0071, line 4 -Pacetti) affixed to the surface of a catheter balloon (See Fig. 5; Para 0071 indicates how, “microporous balloon comprises a thin membrane in which a large number; e.g., hundreds, thousands even millions of holes of substantially uniform size have been created” and note how, since the holes are created through the membrane of the balloon, the holes are therefore affixed to both the exterior and interior surface of the catheter balloon -Pacetti).
Regarding claim 17, the modified invention of Pacetti and Singh discloses wherein acute administration of the statin to a diseased segment of a blood vessel in the subject (Para 0008, lines 1-13 and Para 0005, lines 4-12 indicate how, “the method comprises providing a device having a regional delivery interface comprising a therapeutic agent, contacting the entire length, or two or more portions of, the delivery interface with a surface of a segment of a vessel that is known or suspected to include a region afflicted with a vascular disease and delivering the therapeutic agent onto or into the surface of the vessel from the portions of the delivery interface in contact with the vessel surface” and Para 0031 indicates how, “therapeutic agents that are anti-inflammatory agent include, but are not limited to, corticosteroids and statins” -Pacetti) decreases the rate of formation of a lactone metabolite of the statin relative to oral administration of an equivalent dosage of the statin (Para 0002, lines 17-19 indicates how, “Delivery by each of these routes (enteral administration and parenteral administration) is strongly influenced by the so-called ADMET factors: absorption, distribution, metabolism, excretion and toxicity” and Para 0007, lines 1-4 indicates how, “As with local delivery, ADMET is of reduced importance to the regional delivery method of this invention compared to systemic delivery and the initial dose of the therapeutic agent can be closer to the desired therapeutic amount” -Pacetti).
Regarding claim 18, the modified invention of Pacetti and Singh discloses wherein the statin (Para 0031 indicate how, “therapeutic agents that are anti-inflammatory agent include, but are not limited to, corticosteroids and statins”) is administered as a pharmaceutical formulation comprising the statin and a lipid-based carrier (Para 0012 indicates how, “the therapeutic agent can be incorporated into a carrier such as a micelle, a worm micelle, a liposome” and Para 0095, lines 20-24 indicate how, “in addition to compositions comprising micelles, therapeutic agents may be present in or on a delivery interface of this invention as a composition comprising liposomes”).
Regarding claim 19, the modified invention of Pacetti and Singh discloses wherein the lipid-based carrier (“a micelle, a worm micelle, a liposome”; Para 0012) comprises lipid-based particles (Para 0093 indicates how micelles may be formed from “lipids with a long fatty acid chain or two fatty acid chains, specifically phospholipids and sphingolipids” and Para 0096, lines 20-31 indicate how liposomes may be comprised by “phospholipids”).
Regarding claim 22, the modified invention of Pacetti and Singh discloses wherein the lipid-based particles (Para 0012 indicates how, “the therapeutic agent can be incorporated into a carrier such as a micelle, a worm micelle, a liposome”) comprise liposomes (Para 0095, lines 20-24 indicate how, “in addition to compositions comprising micelles, therapeutic agents may be present in or on a delivery interface of this invention as a composition comprising liposomes”).
Regarding claim 23, the modified invention of Pacetti and Singh discloses wherein the lipid-based particles (Para 0012 indicates how, “the therapeutic agent can be incorporated into a carrier such as a micelle, a worm micelle, a liposome”) comprise lipid micelles (Para 0093 indicates how micelles may be formed from “lipids with a long fatty acid chain or two fatty acid chains, specifically phospholipids and sphingolipids”).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti (US 2008/0146489) in view of Singh (US 2013/0098357) and further in view of Mandrusov (US 20060265043).
Regarding claim 5, the modified invention of Pacetti and Singh discloses the length of the diseased vessel is at least about 40 mm in length (Para 0007, lines 5-8 -Pacetti), however is silent regarding the statin is administered at a dosage of from 1 ng/mm diseased segment of the blood vessel to 10 µg/mm diseased segment of the blood vessel.
Mandrusov et al. teaches a method for treating a vascular disease in a subject in need thereof (Para 0010 indicates how “an apparatus and method to treat vulnerable plaque are described”), comprising acutely administering a statin locally to a diseased segment of a blood vessel in the subject (Para 0049, lines 1-6 indicates how, “lipid lowering agents such as statins and antioxidants may be administered at a level of about 0.5 mg/kg per day; higher doses (e.g., 5 times higher) appear to inhibit angiogenesis”). Furthermore, Mandrusov et al. teaches that the statin is administered at a dosage of 10 µg to 40 µg (Para 0049, lines 6-8 indicate how, “This dosage level may be achieved by loading a stent with about 10-600 µg of the statin”).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pacetti and Singh such that the statin is administered at a dosage of 10 µg to 40 µg as taught by Mandrusov in order to have dosages of this range have been shown to direct anti-atherosclerotic effect on coronary blood vessels, consistent with reversing the progression of coronary artery disease (Para 0049, lines 17-20 of Mandrusov). Finally, Mandrusov teaches that particular effective dose may be modified based on therapeutic results (Para 0047 of Mandrusov).
Examiner notes that since Pacetti teaches that the diseased vessel is at least about 40 mm in length, such a modification provides that the statin is administered at a dosage of from 0.25 µg/mm diseased segment of the blood vessel to 1 µg/mm diseased segment of the blood vessel falling within the claimed range of 1ng/mm to 10 µg/mm.
Regarding claim 6, the modified invention of Pacetti and Singh discloses the length of the diseased vessel is at least about 40 mm in length (Para 0007, lines 5-8 -Pacetti), however is silent regarding the statin is administered at a dosage of from 10 ng/mm diseased segment of the blood vessel to 1 µg/mm diseased segment of the blood vessel.
Mandrusov et al. teaches a method for treating a vascular disease in a subject in need thereof (Para 0010 indicates how “an apparatus and method to treat vulnerable plaque are described”), comprising acutely administering a statin locally to a diseased segment of a blood vessel in the subject (Para 0049, lines 1-6 indicates how, “lipid lowering agents such as statins and antioxidants may be administered at a level of about 0.5 mg/kg per day; higher doses (e.g., 5 times higher) appear to inhibit angiogenesis”). Furthermore, Mandrusov et al. teaches that the statin is administered at a dosage of 10 µg to 40 µg (Para 0049, lines 6-8 indicate how, “This dosage level may be achieved by loading a stent with about 10-600 µg of the statin”).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pacetti and Singh such that the statin is administered at a dosage of 10 µg to 40 µg as taught by Mandrusov in order to have dosages of this range have been shown to direct anti-atherosclerotic effect on coronary blood vessels, consistent with reversing the progression of coronary artery disease (Para 0049, lines 17-20 of Mandrusov). Finally, Mandrusov teaches that particular effective dose may be modified based on therapeutic results (Para 0047 of Mandrusov).
Examiner notes that since Pacetti teaches that the diseased vessel is at least about 40 mm in length, such a modification provides that the statin is administered at a dosage of from 0.25 µg/mm diseased segment of the blood vessel to 1 µg/mm diseased segment of the blood vessel falling within the claimed range of 10 ng/mm to 1 µg/mm.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti (US 2008/0146489) in view of Singh (US 2013/0098357) and further in view of Chambers (US 2008/0300610).
Regarding claim 7, the modified invention of Pacetti and Singh discloses all of the elements of the invention as discussed above, however, is silent regarding acute administration of the statin comprises delivery of at least 80% of a dosage of the statin to the diseased segment within 5 minutes.
Chambers teaches a method for treating a vascular disease in a subject in need thereof (Para 0013 indicates how, “A balloon catheter is provided that may be used to dilate a vessel wall having hardened regions and to deliver a bioactive to the vessel wall”), comprising acutely administering a statin (“bioactive agent”, Para 0087, lines 53-54 indicates how “statins” are a suitable bioactive agent for the method) locally to a diseased segment of a blood vessel in the subject (Para 0013 and Para 0023, lines 1-3 indicate how, “the present invention provides method of delivering a bioactive to a vessel wall”). Chambers further teaches wherein acute administration of the statin (“bioactive agent”) comprises delivery of at least 90% of the dosage of the statin (“bioactive agent”) to the diseases segment within 1 minute (Para 0094 indicates how, “at least 90 percent of the bioactive present on the cutting device or on or within the material of the balloon catheter is released into an aqueous physiological environment within 30 sec, 1 minute...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pacetti and Singh such that acute administration of the statin comprises delivery of at least 90% of the dosage of the statin to the diseased segment within 1 minute as taught by Chambers as the method was well known in the art prior to the effective filing date of the claimed invention and such a modification would  provide a time which is sufficient to deliver a therapeutically effective amount of bioactive to the vessel wall (Para 0024 of Chambers).
Regarding claim 8, the modified invention of Pacetti and Singh discloses all of the elements of the invention as discussed above, however, is silent regarding acute administration of the statin comprises delivery of at least 90% of a dosage of the statin to the diseased segment within 5 minutes.
Chambers teaches a method for treating a vascular disease in a subject in need thereof (Para 0013 indicates how, “A balloon catheter is provided that may be used to dilate a vessel wall having hardened regions and to deliver a bioactive to the vessel wall”), comprising acutely administering a statin (“bioactive agent”, Para 0087, lines 53-54 indicates how “statins” are a suitable bioactive agent for the method) locally to a diseased segment of a blood vessel in the subject (Para 0013 and Para 0023, lines 1-3 indicate how, “the present invention provides method of delivering a bioactive to a vessel wall”). Chambers further teaches wherein acute administration of the statin (“bioactive agent”) comprises delivery of at least 90% of the dosage of the statin (“bioactive agent”) to the diseases segment within 1 minute (Para 0094 indicates how, “at least 90 percent of the bioactive present on the cutting device or on or within the material of the balloon catheter is released into an aqueous physiological environment within 30 sec, 1 minute...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pacetti and Singh such that acute administration of the statin comprises delivery of at least 90% of the dosage of the statin to the diseased segment within 1 minute as taught by Chambers as the method was well known in the art prior to the effective filing date of the claimed invention and such a modification would  provide a time which is sufficient to deliver a therapeutically effective amount of bioactive to the vessel wall (Para 0024 of Chambers).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti (US 2008/0146489) in view of Singh (US 2013/0098357) and further in view of Varshney (US 2008/0311207).
Regarding claim 20, the modified invention of Pacetti and Singh discloses all of the elements of the invention as discussed above, however, is silent regarding the lipid-based particles have an average particle size of from I nm to 200 nm, as determined by dynamic light scattering.
Varshney et al. teaches a method for treating a vascular disease in a subject in need thereof (Para 0003 indicates how, “The subject invention relates to novel microemulsion-based nanoparticles and methods for the prevention and treatment of atherosclerosis by the administration of these nanoparticles”), comprising administering (Para 0017 indicates how, “administration step encompasses all manners of routes including orally, intranasally, intra-arterially, and intramuscular. The preferred administration route is parenterally via intravenous administration”) a statin (Para 0039 indicates how “the microemulsion-based (ME) nanoparticles” may comprise drugs including “statins” and Para 0008 describes the therapeutic benefits of statins) to a subject (Para 0003 indicating how the treatment is to be administered to a subject). Varshney et al. further teaches wherein the statin is administered as a pharmaceutical formulation comprising the statin (Para 0039 indicates how, “the MEs of the subject invention can further comprise drugs, nutrient supplements, or combinations of both. For example, drugs can include those that work synergistically with the subject invention to treat and prevent atherosclerosis, lower LDL concentrations, and/or increase HDL concentrations. Exemplary drugs include Statins”) and a lipid-based carrier (“microemulsion-based (ME) nanoparticles” of Para 0028), wherein the lipid-based carrier (“microemulsion-based (ME) nanoparticles” of Para 0028) comprises lipid-based particles (Para 0058 indicates how, “Advantageously, the ME nanoparticles are self-assemblies of oil in water. Accordingly, the methods of preparing the ME nanoparticles include contacting a biocompatible oil with water in the presence of a sufficient concentration of at least two emulsifiers so that micelles form, wherein one of the emulsifiers is a salt of a fatty acid”). Finally, Varshney et al. teaches wherein the lipid- based particles (“microemulsion-based (ME) nanoparticles” of Para 0028) have an average particle size of 30 nm (Para 0030, lines 7-8), as determined by dynamic light scattering (Para 0068, lines 14-20 indicating how size distribution of the lipid-based carriers is determined by dynamic light scattering).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lipid-based particles of Pacetti and Singh such that the lipid-based particles have an average particle size of 30 nm as taught by Varshney in order to have lipid-based particles less than 60 nm in diameter as they have extended life in circulation due to reduced uptake by the reticuloendothelial system (Para 0030, lines 8-13 of Varshney).
Regarding claim 21, the modified invention of Pacetti and Singh discloses all of the elements of the invention as discussed above, however, is silent regarding the lipid-based particles have an average particle size of from 5 nm to 50 nm, as determined by dynamic light scattering.
Varshney et al. teaches a method for treating a vascular disease in a subject in need thereof (Para 0003 indicates how, “The subject invention relates to novel microemulsion-based nanoparticles and methods for the prevention and treatment of atherosclerosis by the administration of these nanoparticles”), comprising administering (Para 0017 indicates how, “administration step encompasses all manners of routes including orally, intranasally, intra-arterially, and intramuscular. The preferred administration route is parenterally via intravenous administration”) a statin (Para 0039 indicates how “the microemulsion-based (ME) nanoparticles” may comprise drugs including “statins” and Para 0008 describes the therapeutic benefits of statins) to a subject (Para 0003 indicating how the treatment is to be administered to a subject). Varshney et al. further teaches wherein the statin is administered as a pharmaceutical formulation comprising the statin (Para 0039 indicates how, “the MEs of the subject invention can further comprise drugs, nutrient supplements, or combinations of both. For example, drugs can include those that work synergistically with the subject invention to treat and prevent atherosclerosis, lower LDL concentrations, and/or increase HDL concentrations. Exemplary drugs include statins”) and a lipid-based carrier (“microemulsion-based (ME) nanoparticles” of Para 0028), wherein the lipid-based carrier (“microemulsion-based (ME) nanoparticles” of Para 0028) comprises lipid-based particles (Para 0058 indicates how, “Advantageously, the ME nanoparticles are self-assemblies of oil in water. Accordingly, the methods of preparing the ME nanoparticles include contacting a biocompatible oil with water in the presence of a sufficient concentration of at least two emulsifiers so that micelles form, wherein one of the emulsifiers is a salt of a fatty acid”). Finally, Varshney et al. teaches wherein the lipid- based particles (“microemulsion-based (ME) nanoparticles” of Para 0028) have an average particle size of 30 nm (Para 0030, lines 7-8), as determined by dynamic light scattering (Para 0068, lines 14-20 indicating how size distribution of the lipid-based carriers is determined by dynamic light scattering).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lipid-based particles of Pacetti and Singh such that the lipid-based particles have an average particle size of 30 nm as taught by Varshney in order to have lipid-based particles less than 60 nm in diameter as they have extended life in circulation due to reduced uptake by the reticuloendothelial system (Para 0030, lines 8-13 of Varshney).
Response to Arguments
	Applicant’s arguments regarding combining Pacetti and Singh being a non-obvious combination due to safety concerns have been fully considered but are not persuasive. While Cerivastatin may have safety concerns and have been withdrawn from market as detailed in the provided article of Furberg and Pitt, this does not prevent one of ordinary skill from using it to treat a vascular disease. Furberg and Pitt, in Paragraph 3, lines 2-4 of the “Do the benefits outweigh the risks of statins?” heading, point out that the clinical benefit of cerivastatin could outweigh the minimal risk of fatal rhabdomyolysis but more long-term trials are necessary. Based on this analysis, one of ordinary skill in the art could still decide to use cerivastatin to treat a vascular disease as more studies and information on the benefits becomes available. As seen in most drug trials, there are side effects and risks to taking many types of drugs and it is up to the physician and patient to decide if the benefits outweigh the risks. 
Further, Singh points out that Cerivastatin is beneficial in affecting inflammation in endothelial cells of blood vessels (Para 0007) and that risk is minimized with lower dosages (Para 0020). Therefore, it would have been obvious to one of ordinary skill in the art to modify Pacetti’s method of treating a vascular disease to use a Cerivastatin to affect inflammation in the endothelial cells of blood vessels which is something that Pacetti is trying to target using statins as discussed in Para 0028 and Para 0031.
Lastly, it appears that the applicant is arguing against their own invention. By citing to the Furberg and Pitt article and pointing out that Cerivastatin has dangerous side effects and thus would not be chosen over other statins, Examiner is unsure of the utility of the claimed invention. Applicant must prove that particular dosages, lengths of treatment, methods of delivery, etc. cited in the art of record would result in Cerivastatin being effectively unusable to treat vascular diseases, otherwise, one of ordinary skill in the art could still combine these references to achieve the cited benefits.
Applicant’s arguments regarding Singh describes administration of cerivastatin by a different route and different therapeutic indication have been fully considered but are not persuasive. As discussed above, Singh and Pacetti both teach using a statin to reduce inflammation in endothelial cells of blood vessels. Singh is only used in the rejection to teach that it is known in the art that cerivastatin can be used to treat vascular diseases. The route of delivery is not part of the modification. Additionally, Singh teaches that lower dosages can be used to reduce the risk of side effects (Para 0020).
Applicant further points out that one of ordinary skill would have employed one of the other statins described in Pacetti. Pacetti, in Para 0082, points out that these are possible statins that can be used, but it is not limited to these. Given the benefits outlined by Singh compared to other statins (Para 0024), one of ordinary skill would still consider cerivastatin as a useful statin for the method.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783